Order affirmed, without costs, in the following memorandum: The jurisdictional issue based upon improper service is not raised on this appeal. Special Term and the Appellate Division determined the case on the merits and there is no cross appeal *969by objector, as there could not be since the objector was not aggrieved. Hence, this court’s review is limited to the merits, and on the merits, the issue of insufficient valid signatures was properly determined. Even if one were to assume that petitioner Morell was entitled to the additional 66 signatures he claims, he would still fall short of the 1,500 signatures required to be designated as a candidate for Councilman in the primary.
Concur: Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler, Rabin and Staley.* Taking no part: Judge Stevens.

 Designated pursuant to section 2 of article VI of the State Constitution.